                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Carol Iliescu,                   )
                                 )
                     Plaintiff,  )
                                 )                  Civil Action No. 4:17-1067-BHH
v.                               )
                                 )
Nancy A. Berryhill, Acting       )                                 ORDER
Commissioner of Social Security  )
                                 )
                     Defendant.  )
________________________________)

       This matter is before the Court upon Plaintiff’s motion for attorney’s fees and costs

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. Specifically,

Plaintiff seeks fees in the amount of $4,114,69, which represents 7.25 hours of attorney’s

work at the hourly rate of $192.50 and 28.25 hours of paralegal’s work at the hourly rate

of $96.25, as well as expenses in the amount of $22.46. The Commissioner opposes the

motion and asserts that its position was substantially justified. Plaintiff filed a reply arguing

that the Commissioner’s position was not substantially justified and asking the Court to

award supplemental fees in the amount of $385.00 for the time required to file a reply to

Defendant’s response.

                                       BACKGROUND

       The Plaintiff filed an application for disability insurance benefits on January 31,

2014, alleging disability since February 4, 2013. The Commissioner denied her application

initially and upon reconsideration. The Plaintiff timely filed a request for a hearing before

an Administrative Law Judge (“ALJ”), which was held on February 8, 2016. Thereafter, on

April 6, 2016, the ALJ issued a decision denying the Plaintiff’s claim. Plaintiff filed a
request for review, which the Appeals Council denied on March 3, 2017, making the ALJ’s

decision the Commissioner’s final decision. Plaintiff then filed this action seeking judicial

review on April 25, 2017.

       The matter was referred to United States Magistrate Judge Thomas E. Rogers, III

for a Report and Recommendation (“Report”), wherein Magistrate Judge Rogers

recommended that this Court reverse and remand the Commissioner’s decision for further

administrative action. The government filed objections to the Report, but on May 11, 2018,

the Honorable Patrick Michael Duffy entered an order adopting the Report and remanding

the Commissioner’s final decision for further administrative proceedings.

                                        DISCUSSION

       Attorney’s fees may be awarded pursuant to EAJA where the government’s position

is not substantially justified. The substantial justification test is one of reasonableness in

law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988). The district court has

broad discretion to set the attorney fee amount. “[A] district court will always retain

substantial discretion in fixing the amount of an EAJA award. Exorbitant, unfounded, or

procedurally defective fee applications . . . are matters that the district court can recognize.”

Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing

Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure

to act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as

amended by P.L. 99-80, § 2(c)(2)(B).

       In evaluating a request for attorney’s fees and costs pursuant to EAJA, the



                                               2
government bears the burden of proving that its position was substantially justified. To

meet its burden, the government must establish that its case has a reasonable basis in

both law and fact. Pierce v. Underwood, 487 U.S. 552, 562-563, 108 S.Ct. 2541, 2548-

2549, 101 L.Ed.2d 490 (1988). “In other words, favorable facts will not rescue the

government from a substantially unjustified position on the law; likewise, an accurate recital

of law cannot excuse a substantially unjustified position on the facts.” Thompson v.

Sullivan, 980 F.2d 280, 281 (4thCir, 1992). “To be ‘substantially justified’ means, of

course, more than merely undeserving of sanctions for frivolousness.”              Pierce v.

Underwood, 487 U.S. 552, 566 (1988). However, “a position can be justified even though

it is not correct, and . . . it can be substantially (i.e., for the most part) justified if a

reasonable person could think it correct, that is, if it has a reasonable basis in law and

fact.” Id. at n.2.

       The government’s burden of showing substantial justification is a strong one, and

it is not met merely because the government produces “some evidence” in support of its

position. Petrella v. Sec. of Health & Human Servs., 654 F.Supp. 174, 177 (M.D. Pa. 1987)

(citing Washington v. Heckler, 756 F.2d 959, 961 (3d Cir. 1985)). In evaluating the

government’s position, courts must do so in light of the standards in existence when the

decision was rendered. Id. Where the government’s position was a result of its failure to

perform a certain analysis required by the law and its regulations, the government’s

position was not substantially justified. Randolph v. Sullivan, 738 F. Supp. 305, 306 (C.D.

III. 1990). However, there is no “presumption that the Government position was not

substantially justified[ ] simply because it lost the case.” Tyler Business Services, Inc. V.



                                              3
NLRB, 695 F.2d 73, 75 (4th Cir. 1982).

       Here, the Commissioner asserts that its position was substantially justified because

it was reasonable in law and fact. Specifically, the Commissioner asserts that this case

was a close call that could have gone either way, arguing that this Court’s decision to

extend Henderson v. Colvin, 643 F. App’x 273 (4th Cir. 2016)–although in line with other

cases from this district–is not in line with the majority of cases from the other district courts

in the Fourth Circuit. In other words, the Commissioner asserts that its position to defend

the case was reasonable because there is a conflict in the district courts regarding the

application of Henderson to cases concerning reasoning level two and simple, routine, and

repetitive tasks, and because the Fourth Circuit has not yet addressed the conflict. After

review, the Court is inclined to agree with the Commissioner.

       It is well settled that “[a]dministrative agencies must ‘follow the law of the circuit

whose courts have jurisdiction over the cause of action.’” Hyatt v. Heckler, 807 F.2d 376,

379 (4th Cir. 1986), cert. denied,484 U.S. 820 (1987). Here, however, the law of the circuit

is not clear, and district courts within the circuit have reached opposite conclusions on the

issue. In other words, although courts within this district appear to be mostly in agreement

as to the application of Henderson to cases concerning reasoning level two and simple,

routine, and repetitive tasks, the fact remains that the law of the circuit on this issue is not

settled, and the Court ultimately finds that “a reasonable person could think [the

Commissioner’s position] correct.” Underwood, 487 U.S. at 566 n. 2.

       Plaintiff relies on a recent decision from this district to assert that because the courts

within this district agree on the issue, the Commissioner’s position is not substantially



                                               4
justified. See Locke v. Berryhill No. 6:12-2751, 2017 WL 4812592 (D.S.C. Oct. 25, 2017)

(awarding EAJA fees where district courts in the Fourth Circuit developed competing

interpretations of a Fourth Circuit case because “courts within this district have been quite

clear in interpreting” the case). However, the Court is not convinced by Plaintiff’s reliance

on Locke for the following reasons. First, as previously noted, agencies are charged with

following the law of the circuit, and the law of this circuit is not clear on this question.

Second, although the courts in this district have adopted a position contrary to the

Commissioner’s position, to find that the Commissioner’s position was not substantially

justified would effectively chill the Commissioner’s ability to preserve an argument that the

Fourth Circuit has yet to address. Finally, the Court notes that this district’s approach

appears to be the minority position in this circuit–as the majority of other courts within the

circuit agree with the Commissioner’s position. Thus, the Court cannot say that the

Commissioner’s position is unreasonable or not substantially justified. See also Evans v.

Sullivan, 928 F.2d 109, 110 (4th Cir. 1991) (“[I]t would be a war with life’s realities to

reason that the position of every loser in a lawsuit upon final conclusion was unjustified.”).

Accordingly, the Court finds that attorney’s fees should not be awarded in this case.

                                      CONCLUSION

       Based on the foregoing, the Court hereby

       DENIED Plaintiff’s motion for attorney’s fees pursuant to EAJA (ECF No. 25).

       AND IT IS SO ORDERED.
                                                  /s/Bruce H. Hendricks
                                                  The Honorable Bruce Howe Hendricks
                                                  United States District Judge
October 17, 2018
Charleston, South Carolina


                                              5
